EXHIBIT 10.15

[General Form for Grants to US Executive Officers]

RESTRICTED STOCK AGREEMENT

UNDER THE WISDOMTREE INVESTMENTS, INC.

2016 EQUITY PLAN

RESTRICTED STOCK AGREEMENT (the “Agreement”), effective as of the Grant Date (as
defined below), by and between WisdomTree Investments, Inc., a Delaware
corporation (the “Company”), and the employee of WisdomTree Asset Management,
Inc. (“WTAM”), a wholly-owned subsidiary of the Company, whose name is set forth
on the signature page of this Agreement (the “Employee”). Capitalized terms used
and not defined in this Agreement have the respective meanings assigned to them
in the Company’s 2016 Equity Plan (the “Plan”).

WHEREAS, the Board of Directors of the Company (the “Board”) or the Compensation
Committee of the Board (“Committee”) has authorized the issuance to the Employee
of the aggregate number of shares of the authorized but unissued common stock of
the Company, $0.01 par value, set forth on Schedule A included on the signature
page of this Agreement (the “Shares”), pursuant and subject to the terms and
conditions of the Plan and conditioned upon the Employee’s acceptance thereof
upon the terms and conditions set forth in this Agreement; and

WHEREAS, the Employee desires to acquire the Shares on the terms and conditions
set forth in this Agreement and subject to the terms of the Plan.

IT IS AGREED:

1. Grant of Shares.

1.1 The Company has issued to the Employee, effective as of the Grant Date set
forth on Schedule A, the Shares on the terms and conditions set forth herein and
in the Plan. Subject to Section 1.6 hereof, the Shares shall be subject to
forfeiture in the event the Employee’s employment by WTAM is terminated for any
reason prior to the Vesting Date(s) set forth on the signature page of this
Agreement. The period prior to the applicable Vesting Date is considered the
“Restriction Period” for the Shares relating to such Vesting Date.

1.2 The Shares shall constitute issued and outstanding shares of common stock
for all corporate purposes, and the Employee shall have the right to vote such
Shares, to receive and retain all cash dividends as the Board may, in its sole
discretion, pay on such Shares, and to exercise all of the rights, powers and
privileges of a holder of common stock with respect to such Shares, except that
(a) the Employee shall not be entitled to delivery of evidence of book-entry or
a share certificate until the Shares vest in accordance with Section 1.3 or 1.6,
as the case may be; and (b) other than cash equivalent distributions as the
Board, in its sole discretion, designates, pays or distributes, the Company will
retain custody of all distributions (“Retained Distributions”) made, paid or
declared with respect to the Shares (and such Retained Distributions will be
subject to the same restrictions, terms and conditions as applicable to the
Shares) until such time, if ever, as the Shares with respect to which such
Retained Distributions shall have been distributed have become vested.

1.3 If the Employee is still an employee of WTAM at the end of a Restriction
Period, all the Shares relating to the applicable Vesting Date shall vest and
shall no longer be subject to forfeiture by the Employee. After the date that
any Shares become vested, the Company, in its discretion, shall either instruct
its transfer agent to issue and deliver to the Employee evidence of book-entry
or a certificate for the Shares that have vested or otherwise permit the Shares
that have vested to be transferred by the Employee. Subject to the provisions of
Section 1.6, if, at any time prior to the vesting of the Shares in accordance
with the first sentence of this Section 1.3, the Employee’s employment is
terminated for any reason, then the Shares that have not then vested (and the
Retained Distributions with respect thereto) shall be automatically forfeited to
the Company and the Employee shall not thereafter have any rights with respect
to such Shares (or the



--------------------------------------------------------------------------------

Retained Distributions with respect thereto). In such event, the Company is
authorized by the Employee to instruct the Company’s transfer agent to cancel
and return the Shares (and, if applicable, the Retained Distributions with
respect thereto) to the status of authorized but unissued shares of Common
Stock.

1.4 “Employment”. The Employee shall be considered to be employed by WTAM for
purposes hereof if the Employee is a full-time employee of WTAM (or of the
Company or any Subsidiary of the Company) or, if the Committee (or the Board in
the absence of a decision by the Committee or in over-riding the decision of the
Committee) determines in its sole and absolute discretion, the Employee is
rendering substantial services to the Company (or any Subsidiary of the Company,
including WTAM) as a part-time employee, consultant or contractor of the Company
(or of any Subsidiary of the Company, including WTAM). The Committee (or the
Board in the absence of a decision by the Committee or in over-riding the
decision of the Committee) shall have the sole and absolute discretion to
determine whether the Employee has ceased to be employed by WTAM (or the Company
or any Subsidiary of the Company) and the effective date on which such
employment terminated.

1.5 No Right to Employment. Nothing in the Plan or in this Agreement shall
confer on the Employee any right to continue in the employ of, or other
relationship with, WTAM or the Company (or with any Subsidiary of the Company)
or limit in any way the right of WTAM and the Company (or of any Subsidiary of
the Company) to terminate the Employee’s employment or other relationship with
WTAM or the Company (or with any Subsidiary of the Company) at any time, with or
without cause.

1.6 Accelerated or Continued Vesting in Certain Circumstances.

1.6.1 Defined Terms. As used in this Section 1.6, the terms “Cause”, “Change of
Control”, “Disability,” “Good Reason”, and “Involuntary Termination” shall have
the definitions given thereto in the then effective employment agreement between
the Employee and WTAM.

1.6.2 Upon the Employee’s Death. Notwithstanding the provisions of Sections 1.1
and 1.3, in the event of the Employee’s death prior to the end of a Restriction
Period, all the Shares that are subject to forfeiture at the time of death shall
immediately vest and shall no longer be subject to forfeiture by the Employee.
After the date of the Employee’s death, the Company, in its discretion, shall
either instruct its transfer agent to issue and deliver to the legal
representative of the estate or the legatee of the Employee under the will of
the Employee evidence of book-entry or a certificate for the Shares that have
vested or otherwise permit the Shares that have vested to be transferred by the
legal representative of the estate or the legatee of the Employee under the will
of the Employee.

1.6.3 Upon Termination of Employment Due to the Occurrence of a Disability.
Notwithstanding the provisions of Sections 1.1 and 1.3, in the event of the
termination by the Company or WTAM of the Employee’s employment due to the
occurrence of a Disability prior to the end of a Restriction Period, all the
Shares that are subject to forfeiture at the time of termination due to the
occurrence of a Disability shall immediately vest and shall no longer be subject
to forfeiture by the Employee. After the date of the termination of the
Employee’s employment due to the occurrence of a Disability, the Company, in its
discretion, shall either instruct its transfer agent to issue and deliver to the
Employee evidence of book-entry or a certificate for the Shares that have vested
or otherwise permit the Shares that have vested to be transferred by the
Employee.

1.6.4 Upon the Employee’s Normal Retirement. Notwithstanding the provisions of
Sections 1.1 and 1.3, in the event of the Employee’s Normal Retirement (as
defined below) prior to the end of a Restriction Period, all the Shares that are
subject to forfeiture at the time of Normal Retirement shall continue to vest as
scheduled until the end of any Restriction Period, provided that the Employee
complies

 

2



--------------------------------------------------------------------------------

with the conditions of Normal Retirement through the end of such Restriction
Period. After the date that any such Shares become vested, the Company, in its
discretion, shall either instruct its transfer agent to issue and deliver to the
Employee evidence of book-entry or a certificate for the Shares that have vested
or otherwise permit the Shares that have vested to be transferred by the
Employee. For purposes of this Agreement, the term “Normal Retirement” means
retirement from active employment on or after reaching age 62 and having been
employed by WTAM for at least seven (7) years as of the retirement date,
provided that, following such retirement, the Employee no longer works in the
asset management or financial services industries other than serving as a
non-employee director. The Committee (or the Board in the absence of a decision
by the Committee or in over-riding the decision of the Committee) shall have the
sole and absolute discretion to determine whether a Normal Retirement has
occurred and whether the Employee has complied with the conditions of Normal
Retirement through the end of the Restriction Period.

1.6.5 Upon a Change of Control. Notwithstanding the provisions of Sections 1.1
and 1.3, in the event of a Change of Control while the Employee is employed by
WTAM, the vesting of any Shares that are unvested at such time shall accelerate
and all Shares shall be vested simultaneously with such Change of Control.

1.6.6 Involuntary Termination. In the event of an Involuntary Termination of the
Employee’s employment prior to the Vesting Date: (i) all of the Shares (and the
Retained Distributions with respect thereto), if any, that would have vested
during the 12-month period immediately following the date of such termination
(“Post-Employment Period”) if employment had not been so terminated shall
immediately vest upon the date of such termination; (ii) except as provided in
clause (iii) below, vesting shall otherwise cease as of the last day of the
Employee’s employment, but any Shares (and the Retained Distributions with
respect thereto) which have not then vested (after taking into account the
vesting of Shares pursuant to the preceding clause (i)) shall not be
automatically forfeited until the last day of the Post-Employment Period; and
(iii) if a Change of Control occurs during the Post-Employment Period, the
remaining unvested Shares (and the Retained Distributions with respect thereto)
shall automatically vest upon the Change of Control as if the Employee had been
employed on the date of the Change of Control. For the avoidance of doubt, if no
Change of Control occurs during the Post-Employment Period, then all Shares
which are not then vested on the last day of the Post-Employment Period (and the
Retained Distributions with respect thereto) shall be automatically forfeited to
the Company and the Employee shall not thereafter have any rights with respect
to such Shares (or the Retained Distributions with respect thereto).

1.6.7 Post-Change of Control Termination. Notwithstanding anything to the
contrary in this Agreement, if a Change of Control occurs and the Employee’s
employment is terminated either (i) by the Company (or its successor) without
Cause or (i) by the Employee for Good Reason, in each case within 18 months
after such Change of Control, then (x) all of the Shares (and the Retained
Distributions with respect thereto) that would otherwise have vested within the
21-month period following the date of such termination if employment had not
been so terminated shall automatically vest upon the date of such termination,
and (y) vesting shall otherwise cease as of the last day of the Employee’s
employment.

2. Withholding Tax. Not later than the date as of which an amount first becomes
includible in the gross income of the Employee for Federal income tax purposes
with respect to the Shares, the Employee shall pay to WTAM, or make arrangements
satisfactory to WTAM regarding the payment of, any Federal, state and local
taxes of any kind required by law to be withheld or paid with respect to such
amount. Notwithstanding anything in this Agreement to the contrary, the
obligations of the Company under the Plan and pursuant to this Agreement shall
be conditional upon such payment or arrangements with WTAM and WTAM shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Employee from WTAM. Unless otherwise
determined by the Committee (or the Board in the absence of a decision by the
Committee or in over-riding the decision of the Committee),

 

3



--------------------------------------------------------------------------------

WTAM’s minimum required tax withholding obligation (or, if permitted by WTAM,
such higher tax withholding as will not result in liability classification of
this Award under ASC 718 or a successor provision and is permitted under
applicable IRS withholding rules) shall be satisfied, in whole or in part, by
the Company withholding from the Shares to be issued or released by the transfer
agent a number of shares with an aggregate Fair Market Value (as of the date the
withholding is effected) that would satisfy the withholding amount due.

3. Nonassignability of Shares. The Shares shall not be assignable or
transferable until they have vested.

4. Employee Representations. The Employee hereby represents and warrants to the
Company that:

(i) he or she has received a copy of the Plan and the prospectus filed pursuant
to Rule 424 under the Securities Act of 1933, as amended, as in effect as of the
date of this Agreement;

(ii) he or she has received a copy of all reports and documents required to be
filed by the Company with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended, within the last twenty-four
(24) months and all reports issued by the Company to its stockholders;

(iii) he or she understands that he or she must bear the economic risk of the
investment in the Shares;

(iv) he or she has had such an opportunity as he or she has deemed adequate to
obtain from the Company such information as is necessary to permit him or her to
evaluate the merits and risks of the Employee’s investment in the Company and
has had the opportunity to consult with his or her own advisers with respect to
the investment in the Company; and

(v) he or she understands and agrees that if a stock certificate evidencing the
Shares is issued prior to the Vesting Date, it shall also bear the following
legend:

“The shares represented by this certificate have been acquired pursuant to a
Restricted Stock Agreement, a copy of which is on file with the Company, and may
not be transferred, pledged or disposed of except in accordance with the terms
and conditions thereof and the terms and conditions of the WisdomTree
Investments, Inc. 2016 Equity Plan.”

5. Miscellaneous.

5.1 Notices. All notices, requests, deliveries, payments, demands and other
communications which are required or permitted to be given under this Agreement
shall be in writing and shall be either (a) delivered personally or by private
courier (e.g., Federal Express), (b) sent by registered or certified mail,
return receipt requested, postage prepaid, or (c) sent by facsimile or other
electronic communication (via e-mail or through an electronic platform approved
by the Company), with confirmation of transmission thereof, and shall be deemed
duly given hereunder when delivered in person or by private courier, on the
third business day following deposit in the United States mail as set forth in
subsection (b) above, or, if sent by facsimile or other electronic
communication, on the date sent by such transmission during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the

 

4



--------------------------------------------------------------------------------

recipient. Such communications shall be sent to the respective parties at the
following addresses: (i) if to the Company and WTAM, at their principal
executive offices, attention: Legal Department, fax: (917) 267-3851, e-mail:
legalnotice@wisdomtree.com; and (ii) if to the Employee, at his or her last
known residence address or e-mail address as indicated in the employment records
of the Company or WTAM, as the case may be. Either party may designate another
address in writing (or by such other method approved by the Company) from time
to time.

5.2 Plan Paramount; Conflicts with Plan. This Agreement shall, in all respects,
be subject to the terms and conditions of the Plan, whether or not stated
herein. In the event of a conflict between the provisions of the Plan and the
provisions of this Agreement, the provisions of the Plan shall in all respects
be controlling.

5.3 Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion, in
accordance with the terms of the Plan. The grant of the Shares in this Agreement
does not create any contractual right or other right to receive any restricted
stock or other Awards in the future. Future Awards, if any, will be at the sole
discretion of the Company. Any amendment, modification, or termination of the
Plan shall not constitute a change or impairment of the terms and conditions of
the Employee’s employment with the Company.

5.4 Amendments; Waiver. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by each of the parties. No
failure to exercise and no delay in exercising any right, remedy, or power under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, or power under this Agreement preclude
any other or further exercise thereof, or the exercise of any other right,
remedy, or power provided herein or by law or in equity. All rights and
remedies, whether conferred by this Agreement, by any other instrument or by
law, shall be cumulative, and may be exercised singularly or concurrently.

5.5 Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior undertakings and agreements, oral or written, with respect to the subject
matter hereof. This Agreement may not be contradicted by evidence of any prior
or contemporaneous agreement. To the extent that the policies and procedures of
WTAM or the Company apply to the Employee and are inconsistent with the terms of
this Agreement, the provisions of the Agreement shall control.

5.6 Binding Effect; Successors. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and, to the extent not prohibited herein,
their respective heirs, successors, assigns and representatives.

5.7 Severability; Enforcement. If any provision of this Agreement is held
invalid, illegal or unenforceable in any respect (an “Impaired Provision”), (a)
such Impaired Provision shall be interpreted in such a manner as to preserve, to
the maximum extent possible, the intent of the parties, (b) the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby, and (c) such decision shall not affect the
validity, legality or enforceability of such Impaired Provision under other
circumstances. The parties agree to negotiate in good faith and agree upon a
provision to substitute for the Impaired Provision in the circumstances in which
the Impaired Provision is invalid, illegal or unenforceable.

5.8 Rights of Third Parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective permitted successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

 

5



--------------------------------------------------------------------------------

5.9 Headings. The Section headings used herein are for convenience only and do
not define, limit or construe the content of such sections. All references in
this Agreement to Section numbers refer to Sections of this Agreement, unless
otherwise indicated.

5.10 Agreement to Arbitrate. The Employee, the Company and WTAM recognize that
differences may arise between them during or following the Employee’s employment
by WTAM, and that those differences may or may not be related to the issuance of
the Shares herein or to the Employee’s employment. The Employee, the Company and
WTAM agree that disputes between the Employee, the Company and WTAM will be
resolved by arbitration as provided by the arbitration provisions set forth in
the then effective employment agreement between the Employee and WTAM, which are
incorporated herein by reference.

5.11 Governing Law; Jurisdiction. The Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to that body of law concerning choice of law or conflicts of law,
except that the General Corporation Law of the State of Delaware (“GCL”) shall
apply to all matters governed by the GCL, including without limitation matters
concerning the validity of grants of restricted stock and actions of the Board
or the Committee. The Company and the Employee agree that, subject to the
agreement to arbitrate disputes set forth in Section 5.10, the sole and
exclusive judicial venues for any dispute, difference, cause of action or legal
action of any kind that any party, or any officer, director, employee, agent or
permitted successor or assign of any party may bring against any other party or
any subsidiary of a party, or against any officer, director, employee, agent or
permitted successor or assign of any of the foregoing, relating in any manner
whatsoever to the Employee’s employment by the Company or any Subsidiary of the
Company (including WTAM), as the case may be, or to the termination thereof,
including without limitation all disputes arising under this Agreement (a
“Proceeding”), shall be (a) the United States District Court for the Southern
District of New York, if such court has statutory jurisdiction over the
Proceeding and (b) the Supreme Court of the State of New York in the County of
New York (collectively, the “New York Courts”). Each of the parties hereby
expressly (i) consents to the personal jurisdiction of each of the New York
Courts with respect to any Proceeding; (ii) agrees that service of process in
any Proceeding may be effected upon such party in the manner set forth in
Section 5.1 (other than by electronic communication), as well as in any other
manner prescribed by law; and (iii) waives any objection, whether on the grounds
of venue, residence or domicile or on the ground that the Proceeding has been
brought in an inconvenient forum, to any Proceeding brought in either of the New
York Courts. Notwithstanding the foregoing, nothing in this paragraph alters the
parties’ agreement to arbitrate disputes as set forth in Section 5.10.

5.12 Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
Subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Employee
(i) authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Employee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Employee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.

 

6



--------------------------------------------------------------------------------

[Balance of page left blank intentionally. Signature page follows.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Restricted Stock
Agreement effective as of the Grant Date indicated below.

WISDOMTREE INVESTMENTS, INC.

 

By:

 

 

  Jonathan L. Steinberg, Chief Executive Officer

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * *

 

Schedule A   

Name of Employee: <first_name> <middle_name> <last_name>

Grant Date: <award_date>                             Total Number of Shares:
<shares_awarded>

Vesting Schedule:                             <vesting_schedule>

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * *

Confirmation

WisdomTree Asset Management, Inc. hereby executes this Agreement solely to
confirm its agreement to be bound by the term and provisions of Sections 5.10
and 5.11 hereof.

 

WISDOMTREE ASSET MANAGEMENT, INC.

By:

 

 

  Jonathan L. Steinberg, Chief Executive Officer

Acceptance

The Employee hereby acknowledges: I have received a copy of this Agreement; I
have had the opportunity to consult legal counsel in regard to this Agreement,
and have availed myself of that opportunity to the extent I wish to do so (I
understand the Company’s attorneys represent the Company and not myself, and I
have not relied on any advice from the Company’s attorneys); I have read and
understand this agreement; I AM FULLY AWARE OF LEGAL EFFECT OF THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION THE EFFECT OF SECTION 5.10 CONCERNING ARBITRATION;
I acknowledge that there may be adverse tax consequences upon the grant or
vesting of the Shares or disposition thereof and that I have been advised to
consult a tax advisor prior to such grant, vesting or disposition; and I have
entered into this Agreement freely and voluntarily and based on my own judgment
and not on any representations and promises other than those contained in this
Agreement. The Employee accepts these Shares subject to all the terms and
conditions of this Agreement.

 

8